Citation Nr: 0207125	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  96-32 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to December 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran's claim 
for an increased (compensable) rating of 10 percent for 
lumbosacral strain.  However, the veteran objected, in a 
timely fashion, to the disability rating, and this appeal was 
initiated.  

This appeal was originally presented to the Board in November 
1997, at which time this issue was remanded for additional 
development.  In January 1999, the veteran was awarded an 
increased rating, from 10 to 20 percent, for his service 
connected lumbosacral strain.  However, since there has been 
no clearly expressed intent to limit this appeal to 
entitlement to a specified disability rating, both the RO and 
the Board are required to consider entitlement to all 
available ratings for this disability.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  The veteran's case was remanded for 
further development in October 1999.  It is again before the 
Board for appellate review.


FINDING OF FACT

The veteran's low back disability is manifested by severe 
limitation of motion of the lumbar spine, but without 
pronounced intervertebral disc syndrome. 


CONCLUSION OF LAW

The criteria for an increased rating to 40 percent, but no 
higher, for the veteran's service connected low back 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5286, 5292, 
5293, 5295 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Private medical records from Kaiser Permanente dated November 
1995 to May 1996 show that in November 1995 an examination 
indicated that the back was tender at L5-S1 and straight leg 
raising increased the pain.  The veteran could forward flex 
to within 3 inches of his toes and physical therapy was 
recommended.  Additional records show that the veteran was 
seen for complaints of intermittent back pain in December 
1995 and January 1996.  The examination showed forward 
flexion was slightly restricted to about 60 to 70 degrees and 
lateral, rotational and hyperextensional bends were all 
average.  No localized back tenderness was noted and straight 
leg raising was negative.  Muscle spasm was not documented.  
In March 1996, the veteran was in another motor vehicle 
accident in which he was rear ended, resulting in 
exacerbation of his back symptoms.  X-ray of the lumbosacral 
spine in March 1996 showed normal height and alignment of the 
lumbosacral spine with no evidence of arthritic changes or 
spondylolysis.  The veteran was to start physical therapy in 
May 1996.

VA outpatient treatment records dated September 1993 to 
August 1996 show complaints of back pain and in January 1996 
the veteran's spine was non-tender, with mild paraspinal 
spasm noted.  The veteran was also advised to decrease weight 
lifting and increase low impact aerobic exercise.  

At his VA examination dated March 1996, the veteran reported 
sustaining 3 motor vehicle accidents while in service.  He 
complained of low back pain, almost constant pain, and 
discomfort in the lower back with no radiation.  He indicated 
that there was no relation to exercise, walking or cold 
weather.  The veteran denied any morning stiffness, no 
numbness in the lower extremities or weakness in the lower 
extremities.  X-rays showed the spine to be straight, with 
loss of the normal lordosis.  It was noted that this might be 
due to spasm.  The disc heights were well maintained and no 
degenerative changes were seen.  No pathological 
calcifications were noted.

Records from Hartford Surgical Center dated June 1996 to July 
1996 indicate that the veteran underwent two epidural steroid 
injections.  In June 1996, it was noted that the veteran had 
a history of low back and right leg pain.  The veteran 
reported that his pain extended from the back to the buttock 
down the posterior thigh and calf into the sole of the right 
foot.  He noted no numbness, tingling, weakness and no 
bladder or bowel dysfunction.  A MRI scan was normal; 
however, the physician felt that the veteran had some root 
findings in the way of stretch signs to warrant an epidural 
steroid injection to see if it would influence the outcome of 
the chronicity of the veteran's pain.  In July 1996 it was 
noted that the veteran had another epidural steroid 
injection.  It was noted that after the veteran's first 
epidural he was virtually pain free for almost 3 weeks, but 
the pain returned.  The physical examination showed positive 
straight leg raising at 70 degrees, which had been previously 
noted at 45 degrees.  There was no weakness of the lower 
extremity muscles.  Reflexes were active and equal at the 
knee and ankles.  There was no weakness of the extensor 
hallucis.  

At his September 1996 RO hearing, the veteran testified 
having pain bilaterally which shot down to the right leg on 
the bottom of the foot to the toes.  He also indicated that 
he had 3 steroid injections and although it helped for a few 
weeks his doctors did consider surgery for his low back.  

Statements from A.J.R., M.D., dated in May and June 1996 
indicate that the veteran had a two-month history of low back 
and right leg pain.  It was also noted that the veteran has 
had back pain on and off for a number of years since his 
motor vehicle accidents.  The veteran's leg pain was noted as 
sciatic in nature extending from the back to the buttock down 
the posterior thigh and calf into the sole of the right foot.  
He had no contralateral leg symptoms, no weakness, and no 
sphincter disturbances.  On examination, the veteran had mild 
flattening of the lumbar lordosis but no paraspinal muscle 
spasm.  He was tender diffusely in the lumbosacral area on 
the right.  Forward bending was done to fingertips to knees 
before back and sciatic pain supervene.  Hyperextension 
compression test was negative.  Straight leg raising was 
positive on the right side at 45 degrees and negative on the 
left.  Detailed motor testing of the lower extremity muscle 
group revealed 5/5 strength throughout.  Reflexes were 2+ and 
equal at the knees and ankles.  Plantar response was flexor.  
Sensation was intact to the primary modalities except for 
diffuse and non-anatomic pinprick loss in the right leg.  A 
June 1996 statement indicated that a MRI scan was basically 
normal although his pain had not changed and the physician 
indicated that he would arrange for an epidural steroid 
injection.

A statement from M.C., M.D. dated January 1998 indicated that 
the veteran had back pain mild to moderate severity and had 
been seeing A.J.R., M.D., and receiving epidural steroid 
injections periodically.

At his VA examination in November 1998, the veteran reported 
intermittent episodes of pain in his lower back with 
radiation down his right leg to the foot.  He indicated that 
during the past 18 months the pain had been constant with 
intermittent episodes of pain down the right leg.  The 
veteran indicated that he no longer desired epidural 
injections and did not want surgery, preferring conservative 
treatment.  He reported that sitting for any length of time 
increased his pain and walking over at least a city block 
increased his pain as well.  

The examination showed that he could not walk on his heels 
and toes because it increases the pain.  There was some 
tenderness on palpation of the right sacroiliac and sciatic 
notch regions.  Active range of motion of the lumbosacral 
spine as measured with the OrthoRanger II measuring device 
revealed 17 degrees of flexion, 20 degrees tilt to the right 
and left and 10 degrees extension.  There was hypesthesia of 
the right lateral calf but the reflexes of the lower 
extremities were within normal limits.  Straight leg raising 
was positive from the supine position of 45 degrees on the 
left and 33 degrees on the right.  The examiner felt that 
there was enough indication that the veteran might have a 
herniated disc in the lumbar spine and that he should be seen 
by a neurosurgeon in the very near future.  The examiner also 
felt that when the veteran had increased pain in the lower 
back, it significantly limited his functional ability to do 
any kind of activity beyond sitting or lying down.  The 
examiner did not find any evidence that the veteran's 
condition in his back showed weakened movement or excess 
fatigability or incoordination.  The examiner did feel that 
the veteran's back problems severely limited what he was able 
to do in the work environment and that any labor type of 
activity was actually contraindicated.

An August 2001 VA examination showed a limitation of the 
right leg; he was no longer able to climb on a chair using 
the right leg.  Walking on the heels and toes, on the other 
hand, succeeded well; he was only able to raise himself up 
again from a squat with the use of both hands.  There was no 
indication of muscle atrophy; in particular there was no side 
difference in the gastrocnemius and also the quadriceps 
femoris muscle and the muscles of the extensor digitorum 
brevis on the right were not thinned.  The examiner indicated 
that the veteran suffered from a chronic pain syndrome with 
sensitivity impairments (corresponding to nerve root S1).  In 
all probability these symptoms were in the context of a 
degenerative lumbar spine illness.  In the neurological 
findings there were sensitivity impairments corresponding to 
the S1 area on the right; the achilles tendon reflex was 
slightly weakened on both sides; there was a weakening of the 
right patella tendon reflex which could also indicate an 
additional, slight root irritation at L4 on the right side.

Criteria

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are applicable to this claim.  VCAA substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged. 
VCAA also eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 1991) and 
implementing regulations at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

With regard to the development that has been undertaken in 
this case, the record includes private medical records from 
Kaiser Permanente dated November 1995 to May 1996; VA 
outpatient treatment records dated May 1994 to August 1996; 
VA examinations dated March 1996, November 1998, and August 
2001; records from Hartford Surgical Center dated June and 
July 1996; September 1996 RO hearing transcript; statements 
from A.R.J., M.D., dated May and June 1996; statement from 
M.C., M.D., dated January 1998.  The issue was also remanded 
twice for further development.  No additional pertinent 
evidence has been identified by the veteran.  Additionally, 
the record shows that the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an increased evaluation for the disability 
at issue.  The discussion in the statement of the case and 
supplemental statements of the case have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Thus, although the claim 
was developed before the effective date of the VCAA, there is 
no reasonable possibility that further development would aid 
in substantiating the claim and, therefore, a remand is not 
necessary.  38 U.S.C.A. § 5103A.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's residuals of a lumbosacral spine injury has 
been evaluated by the RO under Diagnostic Code 5295, 
lumbosacral strain.  Under that diagnostic code a 20 percent 
rating is assigned with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assigned when it 
is severe, with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

Under Diagnostic Code 5292, a 20 percent rating is assigned 
for moderate limitation of the lumbar spine and a 40 percent 
rating is assigned for severe limitation of motion of the 
lumbar spine.  

Under Diagnostic Code 5293, pertaining to intervertebral 
syndrome, a rating of 20 percent is assigned where there is 
evidence of intervertebral disc syndrome with moderate 
recurring attacks, a rating of 40 percent rating is assigned 
where there is evidence of invertebral disc syndrome with 
severe recurring attacks with intermittent relief.  A rating 
of 60 percent, the highest rating for invertebral disc 
syndrome, requires a pronounced invertebral disc disorder, 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief. 

Analysis

Based on the evidence of record, the manifestations of the 
veteran's disability are consistent with the criteria for 
rating limitation of motion of the lumbar spine.  Moreover, 
the objective medical evidence supports a finding of 
substantial disability.  A November 1998 VA examination 
showed range of motion of the lumbar spine was to 17 degrees 
of flexion, 20 degrees tilt to the right and left and 10 
degrees extension.  In addition, the veteran was diagnosed 
with root irritation syndrome with a sensitivity impairment 
at S1 on the right side with a chronic lumbar spine syndrome.  
A 40 percent disability evaluation under Diagnostic Code 5292 
more appropriately reflects the functional impairment 
experienced by the veteran. 

The 40 percent rating assigned is the maximum rating under 
Codes 5292 and 5295, which contemplate, respectively, severe 
limitation of motion and severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  The 40 percent rating also contemplates severe 
intervertebral disc syndrome characterized by recurring 
attacks with intermittent relief.  As to a higher rating 
under Diagnostic Code 5293 for disc disease, it is apparent 
from the record that service connection was granted for 
lumbar strain (Diagnostic Code 5295) and not disc disease.  
However, even considering this code, there is clearly no 
medical evidence to show more than severe intervertebral disc 
syndrome.  (A 40 percent rating contemplates severe 
intervertebral disc syndrome characterized by recurring 
attacks with intermittent relief.)  The most recent VA 
neurological examination in August 2001 found root irritation 
syndrome with a sensitivity impairment at S1 on the right 
side with a chronic lumbar spine syndrome and slight root 
irritation at L4 on the right side.  However, the medical 
records do not show pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy, 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Consideration must now be given as to whether a higher rating 
may be assignable with application of the criteria under 
other pertinent diagnostic codes of the rating schedule.

In this regard it is noted that the VA examinations have not 
demonstrated that the veteran's service-connected low back 
disability encompasses ankylosis of the lumbar spine or 
fracture of a vertebral body; accordingly, assignment of an 
increased evaluation under Diagnostic Codes 5286 and 5285 is 
not warranted.

The 40 percent evaluation assigned under Diagnostic Code 5292 
takes into account the functional limitation due to pain, in 
particular the veteran's limited back motion due to pain.  
See VAOPGCPREC 36-97.  Other factors listed in 38 C.F.R. § 
4.45, such as more movement than normal, weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, swelling, deformity, or 
atrophy of disuse such that would warrant a rating in excess 
of that currently assigned have not been demonstrated.

Finally, a higher rating is also not appropriate under 
38 C.F.R. § 3.321(b).  As to the disability picture 
presented, the veteran's low back disability is not so 
unusual or exceptional, with such related factors as frequent 
hospitalization and marked interference with employment, so 
as to render impractical the regular schedular standards.  
38 C.F.R. § 3.321(b).  The record does not reflect frequent 
hospital care, and any interference with the veteran's 
employment in this case is not beyond the average impairment 
of earning capacity contemplated by the regular schedular 
criteria.  It is noted 40 percent rating assigned accounts 
for what is considered to be the average impairment of 
earning capacity for veterans with severe limitation of the 
lumbar spine.  In sum, the regular schedular criteria are 
shown to provide adequate compensation in this case, and 
consequently, a higher rating on an extraschedular basis is 
not warranted.


ORDER

The veteran is awarded an increased rating, to 40 percent and 
no higher, for his service connected low back disability.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

